[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                            May 15, 2008
                                  No. 07-14349            THOMAS K. KAHN
                              Non-Argument Calendar           CLERK
                            ________________________

                       D. C. Docket No. 07-60056-CV-CMA


KARL WHITE,
on his own behalf and on behalf of all
other similarly situated plaintiffs,

                                                           Plaintiff-Appellant,

                                         versus

STATE ATTORNEY,
Michael J. Statz
KENNETH FARNSWORTH,
Assistant State Attorney
HOWARD FINKELSTEIN,
Public Defender
MADELINE TORRES,
Assistant Public Defender
ANDREW J. SMALLMAN,
Assistant Public Defender, et al.,


                                                       Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (May 15, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Karl White appeals pro se the dismissal without prejudice of his civil

complaint for failure to serve the defendants under Federal Rule of Civil Procedure

4(m). We affirm.

      We review for abuse of discretion a dismissal without prejudice of a

complaint for failure to serve a defendant under Rule 4(m). Lepone-Dempsey v.

Carroll County Comm’r, 476 F.3d 1277, 1280 (11th Cir. 2007). The record is

undisputed that White did not serve the defendants under Rule 4(m), and in his

brief, White makes no argument that the district court erred in its application of the

Rule. The district court did not abuse its discretion.

      White’s argument that his motion for court-appointed counsel should have

been granted also fails. To the extent White is seeking reconsideration of our

order, his request is untimely because it was filed more than 21 days after this

Court denied his motion for court-appointed counsel. 11th Cir. R. 27-2. To the



                                           2
extent White is challenging the denial of his motion by the district court, his

argument fails because his complaint was not novel or complex. “Court

appointment of counsel in civil cases is warranted only in ‘exceptional

circumstances,’ and whether such circumstances exist is also committed to district

court discretion.” Steele v. Shah, 87 F.3d 1266, 1271 (11th Cir. 1996) (quoting

Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). “The key is whether the pro

se litigant needs help in presenting the essential merits of his or her position in the

court.” Kilgo, 983 F.2d at 193. The district court did not abuse its discretion.

         We also deny White’s motion to reconsider his request to file a supplemental

brief.

         The dismissal of White’s complaint is

         AFFIRMED.




                                            3